Citation Nr: 1020740	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of spontaneous pneumothorax of the right lung.

2.  Entitlement to a separate rating for residual scars of a 
spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1946 to August 
1948, and from November 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the St. Louis RO that increased the rating for the 
Veteran's right lung disability to 10 percent.  In August 
2009, the case was remanded for additional notice and 
development.  In May 2010, additional evidence pertinent to 
the claim was associated with the claims file and the Veteran 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a separate rating for residual 
surgical scars of a spontaneous pneumothorax is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's pulmonary function tests (PFTs) revealed no 
worse than FVC at 76 percent of predicted, FEV-1 at 85 
percent of predicted, and FEV1/FVC of 112 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of spontaneous pneumothorax of the right lung have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.97, Diagnostic Code 
(Code) 6843 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claims.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
the VCAA applied to all five elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  The VCAA requires generic notice, that is, 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). 

An August 2006 pre-decisional letter provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letter 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain information and 
evidence in support of his claim, and general notice 
regarding how disability ratings are assigned.  He was also 
given notice regarding disability ratings and effective dates 
of awards consistent with the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  The Veteran's 
service treatment records are associated with his claims 
file, and VA has obtained all pertinent/identified records 
that could be obtained.  The Veteran was afforded VA 
examinations.  The examinations, along with VA medical 
records, are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  
On remand, VA also associated additional VA treatment records 
and provided additional VCAA notice in compliance with the 
Board's August 2008 remand.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
previous remand with regard to the claim decided herein.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in the claimant's 
favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Historically, by a July 1952 rating decision, service 
connection was granted for spontaneous pneumothorax of the 
right lung, no residuals, and an initial compensable rating 
was assigned, effective May 22, 1952.  This rating remained 
unchanged until the November 2006 rating decision, the 
subject of this appeal.  

The Veteran's right lung disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.97, Code 6843.  

The General Rating Formula for Restrictive Lung Disease 
(Codes 6840 through 6845) provides for a 100 percent 
evaluation for findings that show Forced Expiratory Volume 
(FEV-1) less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 ml/kg 
in oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg (with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.

A 10 percent evaluation is assigned for FEV-1 of 71- to 80- 
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  38 C.F.R. § 4.97, Codes 
6840-6845.

During the pendency of this appeal, VA amended the Rating 
Schedule concerning respiratory conditions, effective October 
6, 2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions, but essentially left the 
rating criteria unchanged.  However, the Board notes that the 
October 2006 revisions are specifically not applicable to 
pending claims, like the one here; therefore, only the former 
criteria effective prior to October 6, 2006 will be applied.  
See 71 Fed. Reg. 52,457-52,460 (2006). 

An August 2006 VA treatment record notes that the Veteran 
reported that he became winded after ambulating for a 
"while" and that there had been no change for years.  

On August 2006 VA examination, the physician reviewed the 
claims file and noted that the Veteran's respiratory history 
was asymptomatic except for acute bronchitis in July 2005.  
Current chest x-rays showed no evidence of pneumothorax.  It 
was also noted that the Veteran was not on any pulmonary 
medication.  PFT results showed FVC was 76 percent of 
predicted, FEV-1 was 85 percent of predicted, and FEV1/FVC 
was 112 percent of predicted.  

February 2007 and January 2008 VA treatment records note that 
the Veteran denied having shortness of breath.  He also 
reported that he maintained the same level of activity and 
that he walked "a lot".  

An April 2009 VA emergency room note reflects the Veteran 
complained of 24-hours of constant shortness of breath.  The 
initial assessment was dyspnea with rule out pleural 
effusion, pnuemothorax, acute coronary symptoms, and acute 
respiratory failure; however, the discharge diagnosis was 
only shortness of breath.  

On November 2009 VA examination, there was no change in the 
Veteran's medical history and he remained asymptomatic.  
October 2009 PFT results showed FVC was 89 percent of 
predicted, FEV-1 was 110 percent of predicted, and FEV1/FVC 
was 123 percent of predicted.  In May 2010, a VA physician 
noted that these results were consistent with normal lung 
physiology.  

In comparing the Veteran's symptoms and PFT results during 
the period of the appeal to the current rating criteria, the 
Board finds that staged ratings are not warranted and that 
the service-connected right lung disability does not meet the 
criteria for a rating in excess of 10 percent.  In each 
instance, the VA examiners found the Veteran to be 
asymptomatic and the PFT findings were well below the 56 to 
70 percent predicted for FEV-1 or for FEV-1/FVC required for 
the next higher rating of 30 percent.  The Veteran's reports 
of having panic and anxiety due to breathing problems (see 
June 2007 substantive appeal) are contradicted by treatment 
records that note he denied having shortness of breath and 
that he maintained his level of activity and walked a lot 
without any apparent difficulty.  The Board finds that 
statements made in the course of obtaining treatment are more 
credible and probative as to symptomatology.  The one episode 
of prolonged shortness of breath noted was not shown to be 
related to the Veteran's service-connected right lung 
disability.  

The Board's considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There 
is nothing in the record that reflects or suggests that the 
Veteran's residuals of spontaneous pneumothorax of the right 
lung involves factors such as marked interference with 
employability or frequent hospitalizations so as to render 
the schedular criteria inadequate and warrant referral 
extraschedular consideration.  The record does not show that 
the right lung disability has required hospitalization or 
reflect or suggest that this disability would markedly impact 
the Veteran's ability to engage in employment beyond that 
contemplated by the current disability rating.  Although the 
Veteran asserted that this disability prevented him from 
making a better living, the record indicates that he has 
essentially been asymptomatic.  Consequently, the Board finds 
that referral for extraschedular consideration is not 
warranted.

The preponderance of the evidence is against this claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply; 
the claim must be denied.


ORDER

A rating in excess of 10 percent for residuals of spontaneous 
pneumothorax of the right lung is denied.


REMAND

In its August 2009 remand, the Board directed VA to consider 
whether a separate rating for surgical scarring is warranted.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a 
veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition).  
Unfortunately, the March 2010 supplemental statement of the 
case failed to address the Veteran's surgical scars.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board were not complied with, the Board itself errs in 
failing to insure compliance; in such situations the Board 
must remand the case for compliance with the earlier remand 
instructions.

Accordingly, the case is REMANDED for the following action:

After completing any additional 
notification and/or development deemed 
warranted, readjudicate the remaining 
issue on appeal and consider whether a 
separate rating for surgical scarring, 
pursuant to the Esteban decision, cited 
to above, is warranted.  If the benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.



_______________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


